Citation Nr: 0942951	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  03-19 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for a claimed 
disability manifested by joint and muscle pain and arthritis, 
to include as secondary to the service-connected lumbar spine 
disability.  

2.  Entitlement to service connection for a claimed bilateral 
foot disability to include as secondary to the service-
connected lumbar spine disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran retired from active duty in March 1989 after 20 
years, 3 months, and 13 days of active service.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2003 rating 
decision by the RO.  

In December 2004, the Veteran proffered testimony in support 
of his claims via a videoconference hearing before the Board.  
A transcript of the Veteran's testimony has been associated 
with his claims file. 

In a June 2005 decision, the Board denied the claims for 
higher evaluations for the service-connected chronic 
epididymitis and hemorrhoids and service connection for a 
skin disorder and a gastrointestinal disorder, to include 
hiatal hernia.  

The Board reopened the claim of service connection for low 
back condition and remanded that matter for additional 
development and the issues of service connection for post 
traumatic stress disorder (PTSD), tinnitus and bilateral foot 
and left leg disorders and a disorder manifested by joint 
pains, muscles aches, and arthritis, secondary to the 
service-connected low back disorder, and memory loss 
secondary to PTSD.  

In March 2008, the RO granted service connection for 
degenerative disc disease of the lumbar spine, degenerative 
disc disease and spondylosis of the cervical spine with the 
residuals of avulsion fracture at C2, radiculopathy of the 
left leg, radiculopathy of the right leg, tinnitus and PTSD 
with short term memory impairment.  

A 40 percent rating was assigned for the service-connected 
lumbar spine disability on February 4, 2008.  A 20 percent 
rating was assigned to the cervical spine disability from 
October 4, 2002.  Separate 10 percent ratings were assigned 
to the radiculopathy involving each leg, tinnitus and PTSD.  

In a June 2008 letter, the Veteran was informed that the 
Veterans Law Judge that presided over his videoconference 
hearing was no longer employed by the Board and he had a 
right to another hearing conducted by a Veterans Law Judge 
who would ultimately decide his appeal.  The Veteran did not 
respond to the June 2008 letter or request another hearing.  
The letter notified the Veteran that if he did not respond to 
the letter in 30 days, the Board would assume that the 
Veteran did not want another hearing.  

In November 2008, the issues of service connection for a 
bilateral foot disorder and service connection for a disorder 
manifested by joint pains, muscles aches, and arthritis, to 
include as secondary to the lumbar spine disability were 
remanded for additional development.  


FINDINGS OF FACT

1.  There is no current diagnosis of a disability manifested 
by muscle aches.  

2.  There is no current diagnosis of a disability manifested 
by joint pain or evidence of arthritis in any joint other 
than the left ankle.  

3.  The currently demonstrated left ankle arthritis was not 
first detected until many years after service; nor is it 
shown to be causally related to an event or incident of the 
Veteran's active service or to have been caused or aggravated 
by a service-connected disability.  

4.  The currently demonstrated hallux valgus of each foot was 
not initially detected until many years after service; nor is 
it shown to be causally related to any event or incident of 
the Veteran's active service or to have been caused or 
aggravated by a service-connected disability.  

5.  The other currently demonstrated bilateral foot 
conditions to include hammertoe deformities and calcaneal 
spurs were not initially detected until many years after 
service; nor is any shown to be causally related to any event 
or incident of the Veteran's active service or to have caused 
or aggravated by a service-connected disability.  

6.  The symptoms of pain radiating down the left and right 
legs to the feet, and the decreased sensation in the left 
foot are caused by the service-connected degenerative disc 
disease of the lumbar spine and radiculopathy of the left and 
right legs.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a disability manifested by 
muscle aches due to disease or injury that was incurred in or 
aggravated by active service or was proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2009).  

2.  The Veteran does not have a disability manifested by 
joint pain to include arthritis of the left ankle due to 
disease or injury that was incurred in or aggravated by 
active service; nor may arthritis  be presumed to have been 
incurred therein, nor is any proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2009).  

3.  The Veteran's bilateral foot disability to include hallux 
valgus, hammertoe deformities, and calcaneal spurs is not due 
to disease or injury that was incurred in or aggravated by 
active service; nor is any proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The requirements of VCAA also include notice of 
a disability rating and an effective date for award of 
benefits if service connection is granted.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

The RO provided a VCAA notice letter to the Veteran in 
October 2002, prior to the initial adjudication of the claim.  
The letter notified the Veteran of what information and 
evidence must be submitted to substantiate a claim for 
service connection, as well as what information and evidence 
must be provided by the appellant and what information and 
evidence would be obtained by VA.  He was also told to inform 
VA of any additional information or evidence that VA should 
have, and was told to submit evidence in support of his 
claims to the RO.  The content of the letter complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

In August 2005 and January 2008, the Veteran was provided 
with notice of the type of evidence necessary to establish a 
claim for secondary service connection and notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  The claims were 
readjudicated in March 2008 and May 2009.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  

The record establishes that the Veteran has been afforded a 
meaningful opportunity to participate in the adjudication of 
his claims.  Thus, there is no prejudice to the Veteran in 
the Board's considering this case on its merits.  Therefore, 
the Board finds the duty to notify provisions of VCAA have 
been fulfilled, and any defective notice is nonprejudicial to 
the appellant and is harmless error.  

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  VA 
obtained the Veteran's service treatment records.  VA 
treatment records dated from 2000 to 2008 are associated with 
the file.  

Treatment records from M. Army Hospital dated from 1996 to 
2007; Social Security Administration (SSA) records; and 
private medical records from C. N. medical group and the 
Veteran's chiropractor are associated with the file.  There 
is no identified relevant evidence that has not been 
obtained.  

Assistance to the Veteran shall also include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
The Veteran was afforded VA examinations in February 2008 in 
order to obtain medical evidence as to the nature and 
etiology of the claimed disabilities.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the Veteran's claims.  The evidence 
of record provides sufficient information to adequately 
evaluate the claims, and the Board is not aware of the 
existence of any additional relevant evidence which has not 
been obtained.  

Therefore, no further assistance to the Veteran with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  


Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In addition, if a Veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if arthritis became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

During the pendency of this appeal, the provisions of 38 
C.F.R. § 3.310 were revised.  Under the former provisions, a 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected as well.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (effective prior to October 
10, 2006).  

The Court of Appeals for Veterans Claims (Court) has held 
that service connection can be granted for a disability that 
is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury."  
The former paragraph (b) of 38 C.F.R. § 3.310 was 
redesignated as paragraph (c), and a new paragraph (b) was 
added.  

The new provisions of 38 C.F.R. § 3.310 (b) indicate that 
"[a]ny increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level."  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).  


Analysis

Because the provisions of 38 C.F.R. § 3.310 changed during 
the pendency of the Veteran's appeal, the question arises as 
to which set of regulations applies.  In Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991), it was held that when the 
governing law or regulations change during an appeal, the 
most favorable version will be applied.  

However, the Federal Circuit overruled Karnas to the extent 
that it indicated retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003).

Similarly, VAOPGCPREC 7-2003, which addressed the standards 
governing retroactive application of statutes and 
regulations, found that the Karnas rule conflicts with 
Supreme Court and Federal Circuit precedent "insofar as it 
requires VA to apply the version of a statute or regulation 
most favorable to a claimant when a statutory or regulatory 
change is silent as to application."  Id. at 14-15.  

Thus, any regulatory amendment in the present case cannot be 
construed to have retroactive effect unless their language 
requires this result.  See Kuzma, 341 F.3d at 1328 (citing 
Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  There is 
no such language in this case.  

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  

Thus, the rule that the Veteran is entitled to the more 
favorable of the two versions of a regulation that was 
revised during his appeal allows application of the prior 
version of the regulations to the period on or after their 
effective dates.  See VAOPGCPREC 3-2000 (April 10, 2000).  
See also, 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.

In the present case, the current version of 38 C.F.R. § 3.310 
provides that a baseline level of pre-existing disability 
must be established before aggravation will be conceded and 
that there must be an increase demonstrated from the 
previously established baseline.  

This new regulation is less favorable to the Veteran than the 
prior version of 38 C.F.R. § 3.310, which had not been 
interpreted as requiring that a specific baseline be found.  
In any event, the evidence does not demonstrate aggravation 
under either version of 38 C.F.R. § 3.310.  


Entitlement to service connection for disabilities manifested 
by muscle and joint pain and arthritis. 

The Veteran asserts that service connection is warranted for 
a disability manifested by muscle aches, joint pain and 
arthritis.  He asserts that the arthritis in his back spread 
to other joints.  See the Veteran's testimony at the hearing 
before the Board in December 2004.  He contends that he has 
had joint and muscle pain since 1980 when he sustained a back 
injury  See the July 2003 statement.  

Essentially, service connection may be granted if the 
evidence establishes that the claimed disability is related 
to service.  The initial question is whether there is 
evidence of a current disability.  

The Board finds that the preponderance of the evidence 
establishes that there is no current diagnosis of a 
disability manifested by muscle aches.  The Veteran has not 
submitted competent evidence identifying a separate and 
distinct disability to which his current complaints of 
muscles aches can be attributed.  

In February 2008, the Veteran was afforded a VA examination 
in order to obtain medical evidence as to the nature and 
etiology of these claimed manifestations.  

The February 2008 VA examination report indicates that the 
Veteran reported having muscle pains, particularly in the 
bilateral gastrocnemius muscle.  The Veteran underwent an 
examination, but the examiner stated that the objective data 
did not support a diagnosis pertinent to the muscles alone.  

The VA examiner indicated that he could not explain the 
discrepancy in the muscle measurement of the gastrocnemius or 
the subjective report of pain.  The examiner indicated that a 
specific muscle disability was not found upon examination.  

The record shows that the Veteran underwent an 
electromyography (EMG) and neurological consultation in 
February 2008.  The report indicates that the EMG findings 
for the lower extremity muscles were normal.  The VA 
treatment records dated in September 2006 and October 2004 
indicate that there was no evidence of limitation of muscle 
strength upon musculoskeletal examination.  

The record shows that the Veteran has complaints of muscle 
pain.  See the February 2008 VA examination report, the VA 
treatment records dated in July 2002 which notes complaints 
of pain in the upper trapezius, and the November 2007 SSA 
examination report which notes that the Veteran reported 
having pain which appeared to originate from the right 
trapezius muscle.  

However, these symptoms of pain are not shown to be 
attributable to a currently identified disease or diagnosis 
(other than already service-connected cervical spine and 
lumbar spine disabilities).  The Court has held that a 
symptom, alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability.  

Without a pathology to which the symptoms of pain can be 
attributed, there is no basis to find a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Here, on this 
record, this appears to be the case.  
 
The Board notes that the February 2008 VA examination reports 
indicate that there were findings of muscle spasm of the 
paravertebral muscles of the lumbar spine and cervical spine.  
The Board points out that the medical evidence establishes 
that the findings of muscle spasm are attributed to the 
service-connected bilateral sacroiliac joint instability, 
spondylosis, and degenerative disk disease of the lumbar 
spine and the degenerative disc disease and spondylosis of 
the cervical spine and residuals of avulsion fracture at C2.  

A 40 percent rating is currently assigned to the lumbar spine 
disability and a 20 percent rating is currently assigned to 
the cervical spine disability under the General Rating 
Formula for disease and injuries of the spine.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243 (2009).  Diagnostic 
Codes 5235 to 5243 specifically consider pain and muscle 
spasm due to spine disabilities.  

Thus, the Veteran is being compensated for the pain and 
muscle spasm attributed to the cervical spine and lumbar 
spine disabilities.  A separate rating is not warranted.  The 
evaluation of the same disability under various diagnoses is 
to be avoided.  Both the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14 (2009).  The Court has emphasized that a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993)  

The Veteran also asserts that he has a disability manifested 
by joint pain and arthritis.  The Board notes that it will 
consider the claim of service connection for a bilateral foot 
disability separately from the claim for service connection 
for joint pain and arthritis.  The claim for service 
connection for a bilateral foot disability is discussed 
hereinbelow.  

The Board finds that the preponderance of the evidence 
establishes that there is no current diagnosis of a disease 
or condition manifested by joint pain or arthritis other than 
arthritis of the left ankle.  The Board finds that the 
preponderance of the evidence establishes that the left ankle 
disability is not related to disease or injury in service, 
was not diagnosed within one year of service separation, and 
is not caused or aggravated by a service-connected 
disability.  

Initially, the Board notes that the claim for service 
connection for left ankle arthritis is discussed separately.  
However, as to other joints, the Veteran has not submitted 
competent evidence of a current disability manifested by 
joint pain or arthritis.  

In February 2008, the Veteran was afforded a VA examination 
in order to obtain medical evidence as to the nature and 
etiology of this claimed disability.  The February 2008 VA 
examination report indicates that the Veteran reported having 
pains in the ankles in service.  An X-ray examination of the 
right ankle was negative.  After examination, the examiner 
indicated that there was no objective evidence to support a 
diagnosis of a right ankle disability and the examiner 
indicated that he could not explain the decreased range of 
motion or pain in the right ankle.  

The examination report indicates that the Veteran also had 
complaints of pain in the left knee.  The examiner indicated 
that the data did not support a diagnosis for left knee 
disability and could not explain the subjective complaints 
pertinent to the left knee.  An X-ray examination of the left 
knee revealed no evidence of soft tissue or joint 
deformities.  

The VA treatment records show that the Veteran has had 
complaints of joint pain but there is no diagnosis of a joint 
disability.  A January 2002 VA treatment record indicates 
that the Veteran had complaints of pain in the knees, right 
shoulder, elbows, wrists, left flank and left hip.  However, 
an examination revealed no joint deformity of the 
extremities.  

The VA treatment records dated in October 2004 and September 
2006 indicate that, upon musculoskeletal examination, there 
was no evidence of limitation of active range of joint 
motion.  The symptoms of joint pain have not been attributed 
to an identifiable disease process or diagnosis.  

The Court has held that a symptom, alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability.  Without a pathology 
to which the symptoms of pain can be attributed, there is no 
basis to find a disability for which service connection may 
be granted.  See Sanchez-Benitez, supra.  

The Board notes that the medial evidence shows that the 
Veteran has had a chronic pain syndrome and pain which 
radiates from the back down his lower extremities to his 
feet.  The medical evidence establishes that these 
manifestations and syndrome are due to the service-connected 
lumbar spine degenerative disease and radiculopathy.  See the 
VA treatment records dated in 2001 and 2002 showing treatment 
for the chronic pain syndrome and the February 2008 VA spine 
examination reports.  See also the April 1997 chiropractor 
report which indicates that the examination findings indicate 
that the Veteran had sciatica associated with nerve root 
inflammation/compression.  

The February 2008 VA examination reports show diagnoses of 
degenerative disc disease of the lumbar and cervical spine, 
herniated nucleus pulposus with radiculopathy, and 
spondylosis of the lumbar spine.  The pain clinic records 
show that the Veteran was treated for chronic back pain.  

As noted, these symptoms and manifestations of pain radiating 
from the back down the lower extremities to the feet are 
contemplated in the ratings assigned under the General Rating 
Formula for disease and injuries of the spine and under 
Diagnostic Code 8720, neuralgia of the sciatic nerve.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2009) and 
38 C.F.R. § 4.124a, Diagnostic Code 8720 (2009).  

The preponderance of the evidence does not establish that the 
Veteran currently has a another separately ratable disability 
manifested by joint pain and arthritis other than the 
service-connected lumbar spine and cervical spine 
disabilities and the nonservice-connected left ankle 
arthritis.  

The Veteran's own implied assertions that he has a disability 
manifested by muscles aches and joint pain are afforded no 
probative weight in the absence of evidence that the Veteran 
has the expertise to render opinions about medical matters.  

Although the Veteran is competent to testify as to observable 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  The Veteran has 
not submitted any medical evidence which supports his lay 
assertions regarding these manifestations.  

The Court has held that Congress specifically limited 
entitlement to service connected benefits to cases where 
there is a current disability.  "In the absence of proof of 
a present disability, there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Without competent 
evidence of a diagnosed disability, service connection for 
the disorder cannot be awarded.  See Brammer; supra; Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding 
that service connection requires a showing of current 
disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998) (holding that a grant of service connection 
requires that there be a showing of disability at the time of 
the claim, as opposed to some time in the distant past).  

In the present case, there is no evidence of a current 
disability manifested by muscle aches and joint pain other 
than the service-connected lumbar spine and cervical spine 
disabilities and the nonservice-connected left ankle 
arthritis.   

Regarding the claim of service connection for left ankle 
arthritis, for the Veteran to be successful in this claim, 
the evidence must show either that it is at least as likely 
as not that the current left ankle arthritis is related to 
disease or injury that occurred in service or was caused or 
aggravated by a service-connected disability.  

The Board finds that the evidence in this regard is not in 
equipoise, but preponderates against the Veteran's claim.  

The service treatment records show that the Veteran did not 
have any complaints, treatment or diagnosis of a left ankle 
disorder to include a documented injury or pathological 
changes manifested by arthritis.  

The service examinations in November 1979, August 1983, and 
December 1988 indicate that examination of the lower 
extremities was normal.  A December 1975 x-ray examination of 
the feet was within normal limits.  

Moreover, there is no evidence of a diagnosis of left ankle 
arthritis within one year of service separation in March 
1989.  The record shows that arthritis of the left ankle was 
first detected upon x-ray examination in February 2008.  
Thus, service connection for left ankle arthritis on a 
presumptive basis is not warranted.  

There is no competent evidence that the left ankle arthritis 
is related to a specific disease process or identified injury 
in service.  The medical evidence of record shows that the 
Veteran first began to report joint pain in 2002, over ten 
years after service separation.  The passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).  

The Board finds that there is no competent evidence of a 
continuity of left ankle symptomatology after discharge.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).  The Veteran stated at the February 2008 VA 
examination that he had ankle pain in service, but he did not 
report symptoms since service.  

As noted, the service treatment records also serve to 
establish that the Veteran's left ankle was normal in 
service.  In a later statement in July 2003, the Veteran 
reported having had joint pain since his back injury in 
service in 1980, but did not specifically identify left ankle 
pain since that time.  

The July 2003 statement to this extent is too general and 
nonspecific to support the Veteran's current assertions of 
having had a continuity of left ankle symptoms since service.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim in that it establishes that the 
current left ankle arthritis was not initially manifested 
earlier than many years after service and was not due to a 
documented injury or other disease process in service.  

There is no competent evidence that the left ankle arthritis 
is caused or aggravated by a service-connected disability, 
specifically the lumbar spine degenerative disc disease.  The 
examiner who performed the VA examination in February 2008 
opined that it was less likely than not that the left ankle 
arthritis was due to the lumbar spine disability.  The 
examiner stated that the lumbar spine degenerative disc 
disease was not reasonably expected to cause arthritis in the 
ankles.  

The Veteran has theorized that his current left ankle 
arthritis is caused by the service-connected lumbar spine 
disability.  However, these implied assertions that the 
lumbar spine disability caused the left ankle arthritis are 
afforded no probative weight in the absence of evidence that 
the Veteran has the expertise to render opinions about 
medical matters.  See Espiritu, supra.  

There is no evidence which establishes that the Veteran has 
medical expertise.  Thus, he is not competent to testify as 
to medical matters without medical training or qualified to 
render a medical opinion regarding the origin or etiology of 
a disability.  The Veteran's statements cannot serve as 
competent medical evidence of the etiology of the left ankle 
arthritis.  There is no competent evidence that the service-
connected lumbar spine disability aggravates the left ankle 
arthritis.     

In summary, the Board must conclude that the preponderance of 
the evidence is against the finding that the Veteran's 
current left ankle arthritis was incurred during service, to 
include on a presumptive basis, or is related to an in-
service injury or trauma.  

The preponderance of the evidence is against the finding that 
the Veteran's current left ankle arthritis is due to or 
aggravated by a service-connected disability.  

The preponderance of the evidence establishes that the 
Veteran does not currently have a current disability 
manifested by muscle aches or joint pain or arthritis in a 
joint other than the left ankle.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply since there 
is no approximate balance of the evidence for and against the 
claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Accordingly, the claim of service connection 
for a disability manifested by muscle aches and joint pain 
and arthritis must be denied.  


Entitlement to service connection for a bilateral foot 
disability to include hallux valgus, hammertoe deformities, 
and calcaneal spurs of the left and right feet.

The Veteran asserts that service connection is warranted for 
a bilateral foot disability.  He contends that the lumbar 
spine disability caused a bilateral foot disability because 
of the way he walked to relieve the pressure in his back.  
See the Veteran's testimony at the hearing in December 2004.  
The Veteran also asserts that he hurt his back in 1980 and 
then he began to have problems with his feet.  See the July 
2003 statement.  

Essentially, service connection may be granted if the 
evidence establishes that the claimed disability is related 
to service.  The initial question is whether there is 
evidence of a current disability.  There is evidence of a 
current foot disability.  The medical evidence shows that the 
Veteran has mild hallux valgus deformities, hammertoe 
deformities of the digits, and calcaneal spurs of each foot.  
See the February 2008 VA feet examination and the x-ray 
examination reports.  

For the Veteran to be successful in this claim, the evidence 
must show either that it is at least as likely as not that a 
current foot disability had its clinical onset in service or 
is due a documented disease or injury that occurred in 
service or is caused or aggravated by a service-connected 
disability.  However, in this regard, the Board finds that 
the evidence is not in equipoise, but preponderates against 
the claim.  

The service treatment records show that the Veteran did not 
have any complaints, treatment or diagnosis of a foot 
disorder.  The service examinations in November 1979, August 
1983 and December 1988 indicate that his lower extremities 
and feet were normal.  A December 1975 x-ray examination of 
the feet was within normal limits.  It was noted that the 
Veteran had possible exostosis of the left calcaneus.   

There is no competent evidence that the bilateral foot 
disabilities are related to disease or injury in service.  
Moreover, the Veteran is first shown to have reported right 
foot pain in 2002, over ten years after service separation.  
The passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  

The Board also finds that there is no competent evidence of a 
continuity of foot symptomatology after discharge.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).  

In the July 2003 statement, the Veteran asserted that he 
began having foot problems after his back injury but did not 
describe the symptoms.  Thus, this statement is too general 
to support any current lay assertions of a continuity of foot 
symptomatology since service.  As noted, the service 
treatment records dated in the 1980's do not document any 
foot symptoms, complaints or diagnosis.  

Accordingly, the Board finds that the preponderance of the 
evidence establishes that the current foot disabilities were 
first clinically manifested many years after service and are 
due to any disease process or injury that happened in 
service.  
 
There is no competent evidence that the bilateral foot 
disabilities are caused or aggravated by a service-connected 
disability, specifically the lumbar spine degenerative disc 
disease.  The examiner who performed the VA examination in 
February 2008 opined that the bilateral foot disabilities 
were not related to the back disability.  

The Veteran has theorized that his current bilateral foot 
disabilities are caused by the service-connected lumbar spine 
disability.  He, as noted, is not competent to testify as to 
medical matters without medical training or not qualified to 
render a medical opinion regarding the origin or etiology of 
a disability.  See Espiritu, supra.  There is no evidence 
which establishes that the Veteran has medical expertise.  
The Veteran's statements cannot serve as competent medical 
evidence of the etiology of the bilateral foot disabilities.  
There is no competent evidence that the service-connected 
lumbar spine disability aggravates the bilateral foot 
disabilities.  

The Board notes that the medical evidence shows that the 
Veteran has decreased sensation in the left foot.  The 
medical evidence establishes that this manifestation is 
related to the service-connected lumbar spine disability.  
See the February 2008 VA foot and spine examination reports.  

As discussed, these symptoms and manifestations due to the 
lumbar spine disability and radiculopathy are contemplated in 
the ratings assigned under the General Rating Formula for 
disease and injuries of the spine and under Diagnostic Code 
8720, neuralgia of the sciatic nerve.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2009) and 38 C.F.R. § 4.124a, 
Diagnostic Code 8720 (2009).  

In summary, the Board must conclude that the preponderance of 
the evidence is against the finding that any current 
bilateral foot condition was incurred in service or was 
related to a documented event or incident therein.  The 
preponderance of the evidence is against the finding that the 
Veteran's current bilateral foot disabilities are caused or 
aggravated by a service-connected disability.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply since there 
is no approximate balance of the evidence for and against the 
claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Accordingly, service connection for the 
bilateral foot disabilities are not warranted, and the claim 
is denied.  


ORDER

Service connection for a disability manifested by muscle 
aches, joint pain, and arthritis to include arthritis of the 
left ankle is denied.  

Service connection for a bilateral foot disability to include 
hallux valgus, hammertoe deformities, and calcaneal spurs is 
denied.   



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  



 Department of Veterans Affairs


